Case 1:18-cv-00681-RJL Document 194-2 Filed 05/06/20 Page 1 of 3




                  EXHIBIT 1
5/6/2020            Case 1:18-cv-00681-RJL Gmail - Service of 194-2
                                            Document          SubpoenasFiled
                                                                       -- Rich 05/06/20
                                                                               v. Butowsky Page 2 of 3


                                                                                        Eden Quainton <equainton@gmail.com>



  Service of Subpoenas -- Rich v. Butowsky
  Eden Quainton <equainton@gmail.com>                                                                Thu, Mar 26, 2020 at 11:18 PM
  To: "Info@Served.com" <Info@served.com>

    Attached please find four subpoenas for regular service, although I would appreciate the subpoenas getting served as
    quickly as possible because of court deadlines.

    Thank you,

    --
    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com

     4 attachments
           Verizon Subpoena.1 .pdf
           603K
           AT&T Subpoena .pdf
           604K
           Google subpoena.4 .pdf
           571K
           EBay Subpoena.1 .pdf
           583K




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-3238392587361634996&simpl=msg-a%3Ar-32383925…   1/1
5/6/2020                                       Gmail - Service
                    Case 1:18-cv-00681-RJL Document    194-2of Subpoenas
                                                                Filed 05/06/20 Page 3 of 3


                                                                                        Eden Quainton <equainton@gmail.com>



  Service of Subpoenas
  Eden Quainton <equainton@gmail.com>                                                                  Fri, Mar 27, 2020 at 8:14 PM
  To: "Info@Served.com" <Info@served.com>

    Please serve the attached subpoenas with regular service. I will provide addresses where not clear from the face of the
    subpoenas.

    Thank you very much.

    Eden Quainton

    --
    Eden P. Quainton
    Quainton Law, PLLC
    1001 Avenue of the Americas, 11th Floor
    New York, NY 10018
    Tel: 212.813.8389
    Fax: 212.813.8390
    Cell: 202.360.6296
    www.quaintonlaw.com

     5 attachments
           2020.03.27 NSA subpoena (merged).pdf
           1223K
           Signed Subpoena Freedom of the Press .pdf
           614K
           2020.03.27 FBI subpoena.pdf
           1010K
           2020.03.27 DNC subpeona.pdf
           1246K
           2020.03.27 Crowdstrike subpoena.pdf
           1225K




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar5223210757866854564&simpl=msg-a%3Ar522321075…   1/1
